Affirmed and Memorandum Opinion filed May 17, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00892-CR
____________
 
FRED CARROLL HOUSTON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 23rd District Court
Brazoria County, Texas
Trial Court Cause No. 58,844
 

 
MEMORANDUM
OPINION
Appellant entered a plea of guilty to burglary of a building. 
On July 27, 2009, pursuant to a plea bargain agreement with the State, the
trial court assessed punishment at confinement in the State Jail Division of
the Texas Department of Criminal Justice for two years, probated for four years,
and assessed a $600 fine.  On March 16, 2010, the State filed a motion to
revoke appellant’s probation.  Appellant entered a plea of true to the
allegations in the motion.  After a pre-sentence investigation report, on
August 5, 2010, the trial court sentenced appellant to confinement for two
years in the State Jail Division of the Texas Department of Criminal Justice.
[1]  Appellant filed a timely notice of
appeal.  
Appellant’s appointed counsel filed a brief in this appeal in
which he concludes the appeal is wholly frivolous and without merit.  The brief
meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel’s brief was delivered to appellant.  Appellant
was advised of the right to examine the appellate record and file a pro se
response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).
 As of this date, more than forty-five days has passed and no pro se response
has been filed.
We have carefully reviewed the record and counsel’s brief and
agree the appeal is wholly frivolous and without merit.  Further, we find no
reversible error in the record.  We are not to address the merits of each claim
raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for review.  See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005).
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Panel consists of Justices
Anderson, Brown, and Christopher. 
Do Not Publish — Tex. R. App. P. 47.2(b).




[1]  Appellant
was convicted of three new burglary offenses.  His concurrent sentences in
cause numbers 61,607, 61,608, and 61,609 are to be served after completion of
the sentence in this case.  The appeals from these new convictions remain
pending before this court under our numbers 14-10-00893-CR, 14-10-00894-CR, and
14-10-00895-CR.